GARRARD, Judge,
concurring in result.
I concur in the result reached by the majority.
The real issue sought to be raised in this case is whether to win a representation election in an appropriate bargaining unit and thereby achieve bargaining rights, AFSCME had to win a majority of the valid votes cast in the election, or whether it was necessary that it win a majority of all those eligible to vote. In the nonprofessional unit there were 464 eligible voters, 185 ballots were counted and AFSCME received 157 votes. In the professional unit there were 29 eligible voters, 7 ballots were counted and AFSCME received 6 votes. There were additionally 34 challenged ballots in the nonprofessional unit and 2 challenged ballots in the other unit.
For me the critical point is that the only authority requiring the City of Gary to conduct elections or engage in recognition in the matters before us comes from Ordinance 6248 referred to and relied upon by the parties. Again, the only provision in the entire ordinance dealing with the actual conducting of an election is § 8(e). I quite agree with the contention voiced in AFSCME's brief, that this subsection "is not only ambiguous, it is totally incomprehensible." (Brief, p. 27) Since it was, in addition, the only section enacted by the City Council purporting to confer election rights, no rights were conferred. Therefore, the court correctly refused to order certification.